Citation Nr: 1016402	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-37 807A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from September 1965 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

The case was brought before the Board in October 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the appellant 
in the development of her claim.  In April 2009, the Board 
denied the claim. 

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).    

In an April 2009 decision, the Board determined that service 
connection was not warranted for the cause of the Veteran's 
death, claimed as secondary to Agent Orange exposure.  
Previously, in December 2008, the appellant sent a box filled 
with the Veteran's medical records in support of her claim to 
the Appeals Management Center (AMC).  At that time, however, 
the claims folder was already at the Board for consideration.  
The box of evidence did not become associated with the claims 
folder until a decision was already rendered in the claim.  
Accordingly, the medical evidence submitted by the appellant 
in December 2008 was not before the Board when the April 2009 
decision was issued.  Hence, the April 2009 decision was not 
based on consideration of all the available evidence and 
argument.  In order to assure due process, the Board has 
decided to vacate the April 2009 decision.

Accordingly, the April 2009 Board decision addressing the 
issue of entitlement to service connection for the cause of 
the Veteran's death, claimed as secondary to Agent Orange 
exposure, is vacated.


                        
____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals



